TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00752-CR




David Jacob Garcia, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 05-1075-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


Appellant’s brief was originally due March 23, 2006.  The time for filing was
extended to May 22, 2006, on counsel’s motion.  On June 9, 2006, no brief having been filed, this
Court ordered appellant’s attorney, Mr. John R. Duer, to file a brief on appellant’s behalf no later
than June 30, 2006.  Counsel did not file a brief as ordered.
The appeal is abated.  The district court shall conduct a hearing to determine whether
Mr. Duer, the attorney it appointed, has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The
court shall make appropriate findings and recommendations.  If necessary, the court shall appoint
substitute counsel who will effectively represent appellant on appeal.  A record from this hearing,
including copies of all findings and orders and a transcription of the court reporter’s notes, shall be
forwarded to the Clerk of this Court for filing as a supplemental record no later than August 11,
2006.  Rule 38.8(b)(3).
 
 
                                                                                                                                    
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   July 28, 2006
Do Not Publish